 BADLANDS GOLF COURSE
 355 NLRB No. 42 
251
American Golf Corporation d/b/a Badlands Golf 
Course 
and Laborers™ International Union of 
North America, Local 87
2.  Cases 
28ŒCAŒ18753, 28ŒCAŒ18757, 28ŒCAŒ18856, and 28ŒCAŒ19075 
June 10, 2010 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND PEARCE On July 19, 2007, the National Labor Relations Board 
issued a Decision and Order in this proceeding, in which 

it held that the Respondent did not violate Section 8(a)(5) 
of the Act when it withdrew recognition from the Labor-
ers International Union of No
rth America, Local 872 (the 
Union), based on an employee decertification petition 
and thereafter refused to provide requested bargaining 

information.
1 The Board concluded that a reasonable 
time for protected bargaining pursuant to a prior Board 
remedial Order had elapsed before the Respondent law-

fully withdrew recognition. 
Subsequently, the Union petitioned the United States 
Court of Appeals for the Ninth Circuit for review of the 

Board™s decision. On April 20, 2009, the Ninth Circuit 
granted the petition for review and remanded this case to 
the Board ﬁfor fu
rther proceedings.ﬂ
2  On October 27, 2009, the Board notified the parties 
that it had decided to accept the court™s remand and that 
all parties could submit statements of position with re-

spect to the issues raised by the remand.  The Union filed 
a statement of position. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board accepts the court™s remand as the law of the 
case. Consistent with that re
mand, we find that a reason-
able period of time for bargaining had not elapsed when 
the Respondent withdrew reco
gnition.  Accordingly, the 
Respondent was not privileged to challenge the Union™s 
continuing majority status at that time, and its with-
drawal of recognition and refusal to provide requested 

bargaining information violated Section 8(a)(5) of the 
Act.   Facts The Union was certified as the bargaining representa-
tive of the maintenance employ
ees at a golf course oper-
ated by the Respondent in Las Vegas, Nevada, in De-

cember 1999.  The parties bargained for 8 months until 
the Union abandoned the negotiations in August 2000.  
In January 2002, the Union returned and requested re-
                     1 350 NLRB 264 (2007) (Members Liebman and Walsh dissenting). 
2 Laborers, Local 872 v. NLRB
, 323 Fed. Appx. 523, 2009 WL 
1059916 (9th Cir. 2009) (unpublished memorandum opinion). 
sumption of bargaining, but the Respondent refused and 
withdrew recognition on Febr
uary 8, 2002. On Novem-
ber 8, 2002, in the absence of exceptions, the Board 
adopted an administrative law judge™s findings that the 

Respondent™s refusal to barg
ain and withdrawal of rec-
ognition were unlawful.  The Board ordered the Respon-
dent to bargain with the Union.  
The parties resumed bargaining on November 26, 
2002, and met about six to eight times over the next 6 
months.  They agreed on all 
the terms of a contract, ex-
cept for being ﬁat loggerhead
s,ﬂ but not at impasse, over 
the Union™s proposal to include a table of the employees™ 
current wage rates in the contract.  
On May 23, 2003, the Respondent received a petition 
from 17 of the 19 unit employees stating they no longer 

wished to be represented by the Union.  That day, the 
Respondent also received a copy
 of a decertification peti-
tion employees had filed with the Board.  The parties 

continued their discussions until the Respondent with-
drew recognition from the Union sometime between June 
10 and 15.  The parties stipulated that the expression of 

employee disaffection as of May 23 was unchanged 
when the Respondent withdrew recognition. 
On June 3 and 25 and October 9, 2003, the Union re-
quested the following bargaining information from the 
Respondent: unit employees™ names, addresses, phone 
numbers, dates of hire, rates of pay, and job classifica-

tions.  Consistent with its withdrawal of recognition, the 
Respondent did not provide the requested information or 
otherwise respond to the Union™s request. 
Board Decision In Lee Lumber & Building Material Corp.
, 334 NLRB 
399, 402 (2001), enfd. 310 F.3d 209 (D.C. Cir. 2002), the 
Board held that a ﬁreasonab
le period of timeﬂ for bar-
gaining pursuant to an affirmative bargaining order 

remedying an employer™s refusal to bargain with an in-
cumbent union should be at least 6 months, during which 
the union™s majority status could not be challenged.  It 

further held that this insulated bargaining period may be 
extended up to a year based on
 five case-specific factors: 
(1) whether the parties are bargaining for an initial con-

tract; (2) the complexity of the issues being negotiated 
and of the parties™ bargaining processes; (3) the amount 
of time elapsed since the parties began to bargain and the 

number of bargaining sessions; (4) the amount of pro-
gress made in negotiations and the parties™ proximity to 
agreement; and (5) whether th
e parties are at impasse. 
In the Board™s prior Decision and Order in this case, a 
Board majority applied the 
Lee Lumber factors to find 
that the Respondent lawfully relied on the employee peti-

tion and withdrew recognition 
within weeks after expira-
tion of the 6-month insulated bargaining period. The 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  252 
Board agreed that two of th
ose factorsŠfirst contract 
bargaining and the absence of impasseŠsupported ex-
tending the insulated period beyond 6 months.  However, 
the Board majority found that the other factors did not 

support an extension.  In particular, the majority con-
cluded that the factor of 
time elapsed and bargaining 
sessions held ﬁoverwhelmingly favorsﬂ finding that a 

reasonable period for bargaining had elapsed.  350 
NLRB at 266. 
The Board reasoned that ﬁthe parties did not start from 
scratch when they resumed bargaining in November 
2002.ﬂ  They had bargained for about 8 months ﬁfrom 
the time the Union was orig
inally certified in December 
1999 until the Union ‚walked away™ from bargaining in 
August 2000.ﬂ  Id. at 265.  That earlier bargaining, added 

to the 6 months of bargaining after the Board™s Order, 
meant that the parties had bargained for about 14 months.  
Id.  Further, the ﬁsubstan
tial bargainingﬂ between the 
parties after the Union™s certification, in addition to the 
bargaining that began in November 2002, prompted the 
Board to give ﬁless weight than we otherwise might to 

the fact that the parties were bargaining for an initial con-
tract.ﬂ  Id. at 267.  The Bo
ard acknowledged that ﬁ[h]ad 
the parties done little or no previous bargaining, the dif-

ficulties often encountered in bargaining for an initial 
contract might loom larger in the overall analysis.ﬂ  Id. 
Ninth Circuit™s Decision 
The court found that th
e Board™s analysis of 
Lee Lum-ber factors relied on factual fi
ndings about the parties™ 
pre-2002 bargaining that were unsupported by substantial 

evidence.  The court found that ﬁ[t]here is 
no evidence in 
the record concerning the natu
re or the substance of the 
earlier round of bargainingŠwhat happened in any of the 
bargaining sessions, how the parties related to one an-
other, or what progress, if any, was made.ﬂ  323 Fed. 

Appx. at 524.  (Emphasis in original.) The court empha-
sized that ﬁ[t]he Board™s unsupported finding regarding 
the impact of the parties™ ear
lier negotiations was critical 
to its analysis.ﬂ  Id. at 525.  Consequently, the court re-
manded the case to the Board for further proceedings.    
Analysis 
Because we have accepted the court™s remand as the 
law of the case, the court™s findings and conclusions are 
necessarily binding upon us. The court found that the 

record does not contain evidentiary support for the 
Board™s finding that ﬁsubstantial bargainingﬂ had oc-
curred between the parties in the earlier negotiations. 

That finding was pivotal to the Board™s giving determi-
native weight to the time factor and minimizing the ini-
tial contract factor in balancing the 
Lee Lumber factors.   
In light of the court™s opinion, we now find the factor 
of time elapsed and bargaining sessions held favors ex-
tension of the insulated bargaining period, inasmuch as 
the parties met just six to eight times during the 6 months 

of remedial bargaining in 2002Œ2003.  Furthermore, the 
fact that the parties were bargaining for their first con-
tract takes on greater significance in our analysis.  Con-

sidered in conjunction with the fact that negotiations 
were not at impasse, these 
factors outweigh the two re-
maining countervailing factorsŠabsence of any bargain-

ing complexities and proximity to an agreementŠthat 
the Board previously found would support limiting the 
insulated period to 6 months.  
We find, therefore, that the parties had not yet bar-
gained for a reasonable period of time before the Re-

spondent withdrew recognition from the Union.  Accord-
ingly, we now conclude that the Respondent violated 
Section 8(a)(5) of the Act 
by withdrawing recognition 
and by failing and refusing to provide the Union with 
requested bargaining information. 
CONCLUSIONS OF 
LAW 1. American Golf Corporation d/b/a Badlands Golf 
Course is an employer enga
ged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2. The Laborers™ International Union of North Amer-
ica, Local 872 is a labor organization within the meaning 
of Section 2(5) of the Act. 
3. By engaging in the following conduct, the Respon-
dent has violated Section 8(a)(5) and (1) of the Act. 
(a) Between June 10 and 15, 2003, withdrawing its 
recognition of the Union as
 the exclusive collective-
bargaining representative of the unit. 
(b) Failing and refusing to furnish the Union with the 
information requested by it on June 3 and 25 and October 
9, 2003. 
4. The unfair labor practices found above affect com-
merce within the meaning of Section 2(6) and (7) of the 
Act. REMEDY
 Having found that the Respondent violated Section 
8(a)(5) and (1) of the Act by withdrawing recognition 

from the Union, we shall order the Respondent to cease 
and desist and to take certain affirmative action designed 
to effectuate the policies of the Act. For the reasons set 

forth below, we shall enter an affirmative bargaining 
order, which requires bargaining for at least a reasonable 
period of time as the appropriate remedy for the Respon-

dent™s unlawful withdrawal 
of recognition from the Un-
ion.  In addition, we shall order the Respondent to pro-
 BADLANDS GOLF COURSE
   253
vide the information requested by the Union on June 3 
and 25 and October 9, 2003.
3 The Board has previously held
 that an affirmative bar-
gaining order is ﬁthe traditional, appropriate remedy for 

an 8(a)(5) refusal to bargain with the lawful collective-
bargaining representative of 
an appropriate unit of em-
ployees.ﬂ  
Caterair International
, 322 NLRB 64, 68 
(1996).  In several cases, however, the United States 
Court of Appeals for the District of Columbia Circuit has 
required the Board to justif
y, on the facts of each case, 
the imposition of an affirmative bargaining order.  See, 
e.g., Vincent Industrial Plastics, Inc. v. NLRB
, 209 F.3d 
727 (D.C. Cir. 2000); 
Lee Lumber & Building Material 
Corp
. v. NLRB, 117 F.3d 1454, 1462 (D.C. Cir. 1997); 
Exxel/Atmos, Inc. v. NLRB
, 28 F.3d 1243, 1248 (D.C. 
Cir. 1994).  In 
Vincent Industrial Plastics
, supra, the 
court stated that an affirma
tive bargaining order ﬁmust be 
justified by a reasoned analysis that includes an explicit 

balancing of three considerations: (1) the employees™ 
Section 7 rights; (2) whether other purposes of the Act 
override the rights of employees to choose their bargain-

ing representatives; and (3) whether alternative remedies 
are adequate to remedy the violations of the Act.ﬂ  Id. at 
738.  Consistent with the court™s requirement, we have 

examined the particular facts of
 this case and we find that 
a balancing of the three fact
ors warrants an affirmative 
bargaining order.
4 (1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 
denied the benefits of collective bargaining by the Re-

spondent™s unlawful withdrawal of recognition and re-
sulting refusal to collectively bargain with the Union.   
At the same time, an affirma
tive bargaining order, with 
its attendant bar to raising a question concerning the Un-
ion™s continuing majority status for a reasonable time, 

does not unduly prejudice the Section 7 rights of em-
ployees who may oppose continued union representation 
because the order™s duration is 
not indefinite but only for 
a reasonable period of time sufficient to allow the good-
faith bargaining that the Respondent™s unlawful with-
drawal of recognition cut short.  It is only by restoring 

the status quo ante and requiring the Respondent to bar-
gain with the Union for a reasonable period of time that 
                     3 We deny the Union™s request for other special remedies. 
4 Member Schaumber does not agre
e with the view expressed in 
Caterair International
, supra, that an affirmative bargaining order is 
ﬁthe traditional, appropr
iate remedy for an 8(a)(5) violation.ﬂ  He 
agrees with the United States Court of Appeals for the District of Co-
lumbia Circuit that a case-by-case analysis is required to determine if 
the remedy is appropriate.  
Alpha Associates
, 344 NLRB 782, 787 fn. 
14 (2005). He recognizes, however, that the view expressed in 
Caterair 
International
, supra, represents extant Board law.  
Flying Foods
, 345 
NLRB 101, 109 fn. 23 (2005). 
employees™ Section 7 right to union representation is 
vindicated.  It will also give employees an opportunity to 
fairly assess the Union™s eff
ectiveness as a bargaining 
representative and determine whether continued repre-

sentation by the Union is in their best interests. 
(2) An affirmative bargaini
ng order also serves the 
Act™s policies of fostering meaningful collective bargain-

ing and industrial peace.  It removes the Respondent™s 
incentive to delay bargaining in the hope of discouraging 
support for the Union, and it ensures that the Union will 

not be pressured to achieve immediate results at the bar-
gaining tableŠresults that might not be in the employ-
ees™ best interests.  It foster
s industrial peace by reinstat-
ing the Union to its rightful position as the bargaining 
representative chosen by a ma
jority of the employees.  
Also, as mentioned, providing this temporary period of 
insulated bargaining will afford employees a fair oppor-
tunity to assess the Union™s performance in an atmos-

phere free of the effects of
 the Respondent™s unlawful 
withdrawal of recognition 
and refusal to bargain. 
(3) A cease-and-desist order, alone, would be inade-
quate to remedy the Respondent™s withdrawal of recogni-
tion and refusal to bargain 
with the Union because it 
would allow another such challenge to the Union™s major-

ity status before the taint of the Respondent™s previous 
unlawful withdrawal of recognition dissipated.  Allowing 
another challenge to the Union™s majority status without a 

reasonable period for bargaining would be particularly 
unfair given that the litigation of the Union™s charges took 
several years and, as a result,
 the Union needs to reestab-
lish its representative status with unit employees.  Indeed, 
permitting a decertification pe
tition to be filed immedi-
ately might very well allow the Respondent to profit from 
its own unlawful conduct.  We find that these circum-
stances outweigh the temporary impact the affirmative 

bargaining order will have on the rights of employees who 
oppose continued union representation. 
For all the foregoing reasons,
 we find that an affirma-
tive bargaining order with 
its temporary decertification 
bar is necessary to fully remedy the violation in this case. 
ORDER The Respondent, American Golf Corporation d/b/a 
Badlands Golf Course, Las Vegas, Nevada, its officers, 
agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to bargain in good faith with the Labor-
ers™ International Union of
 North America, Local 872. 
(b) Unlawfully withdrawing recognition from the Un-
ion. 
(c) Refusing to supply the Union with necessary and 
relevant information that it requests for purposes of per-
forming its representative duties.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  254 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Recognize and, on reques
t, bargain with the Labor-
ers™ International Union of 
North America, Local 872, as 
the exclusive collective-barg
aining representative of the 
employees in the following 
appropriate unit concerning 
terms and conditions of employment and, if an under-

standing is reached, embody the understanding in a 
signed agreement: 
 All regular full-time and regular part-time grounds-
keepers, mechanics, irrigators, and crew leaders em-

ployed by the Respondent at its Badlands Golf Club lo-
cated in Las Vegas, Nevada; excluding all other em-
ployees, pro-shop workers, food and beverage workers, 

office clerical employees, casual and temporary em-
ployees, guards and supervisors as defined in the Act. 
 (b) Furnish to the Union the information it requested in 
its letters dated June 3 and 25 and October 9, 2003. 
(c) Within 14 days after service by the Region, post at 
its facility in Las Vegas, Nevada, copies of the attached 
notice marked ﬁAppendix.ﬂ
5  Copies of the notice written 
in both English and Spanish, on forms provided by the 

Regional Director for Region 28, after being signed by 
the Respondent™s authorized representative, shall be 
posted by the Respondent immediately upon receipt and 

maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material. In the 

event that, during the pendency
 of these proceedings, the 
Respondent has gone out of business or ceased working 
at its Las Vegas, Nevada facility, the Respondent shall 

duplicate and mail, at its own expense, a copy of the no-
tice in both English and Spanish to all current employees 
and former employees employed by the Respondent at 

any time since June 3, 2003. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
                     5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 

obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT 
withdraw recognition of the Laborers™ 
International Union of North America, Local 872, and 

refuse to recognize and bargain with it as the exclusive 
collective-bargaining representative of our employees in 
the bargaining unit described below. 
WE WILL NOT 
refuse to supply th
e Union with neces-
sary and relevant information that it requests for pur-
poses of performing its representative duties. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL recognize and, on request, bargain with the 
Laborers™ International Union of North America, Local 
872, as the exclusive collec
tive-bargaining representative 
of the employees in the fo
llowing appropriate unit con-
cerning terms and conditions of employment and, if an 

understanding is reached, em
body the understanding in a 
signed agreement: 
 All regular full-time and regular part-time grounds-

keepers, mechanics, irrigators, and crew leaders em-
ployed by us at our Badlands Golf Club located in Las 

Vegas, Nevada; excluding all other employees, pro-
shop workers, food and beverage workers, office cleri-
cal employees, casual and temporary employees, 

guards and supervisors as defined in the Act. 
 WE WILL 
provide the Union with the information it re-
quested in its June 3 and 25 and October 9, 2003 letters. 
AMERICAN GOLF CORPORATION D
/B/A BADLANDS
  GOLF COURSE
 